HARRIS, Judge.
Johnny Fisher pleaded guilty to one count of trafficking in cocaine and one count of possession of a firearm by a convicted felon. The applicable guideline sentence range was 9 to 12 years. The judge sentenced defendant to two concurrent 12-year sentences with the proviso, “if you are released under the provisions provided for early release, that the balance of the 12-year sentence is to be served on probation.” Fisher urges that the sentence is improper because such probation, when the term is both indefinite and uncertain, is not authorized by Section 948.01, Florida Stat*363utes (1987). We agree and reverse. See Heuring v. State, 559 So.2d 207 (Fla.1990).
Although the trial court could accomplish the same result by sentencing appellant to incarceration on one count and concurrent probation on the other count, the sentences as imposed are illegal and the cause is remanded for resentencing.
REVERSED and REMANDED.
DANIEL, C.J., and W. SHARP, J., concur.